FTT F POPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/22/2015                    888 \X%2> !6>OACaseNo.13-13-00307-CR
LOPEZ, ROEL ALVAREZ TOGUrg±™8/^a-D                                   PD-1376-15
On this day, this Court has granted^the^p,ellant^s motion for an extension of time
in which to file the Petition for [5iW§tionar&Review. The time to file the petition
has been extended to Wednesd"^Riovember 25, 2015.                            NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review
must be filed with the Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk

                               13TH COURT OF APPEALS CLERK
                               DORIAN RAMIREZ
                               901 LEOPARD
                               CORPUS CHRISTI.TX 78401
                              * DELIVERED VIA E-MAIL *